Exhibit 10.1


SmarTire Systems, Inc.
Post-Closing Shell Recommended Wind-Down Plan
December 3, 2008




Transaction Background


SmarTire Systems, Inc. (“SmarTire”) is currently in the final stages of
negotiating the sale of all of its tire pressure monitoring business operations
through the sale of it assets and certain of its liabilities to Bendix CVS
Canada, Inc. (“Bendix”).  SmarTire is currently an OTCBB-listed
company.  Because the transaction is structured as an asset sale, the SmarTire
OTCCB shell company will continue to exist after the asset sale.


As a condition to the sale transaction, SmarTire must receive shareholder
approval of the transaction within 90 days of closing.  YA Global Investments,
L.P. (“YA Global”), or one or more of its affiliates, will acquire a 67%
ownership interest in SmarTire immediately prior to closing, for the purpose of
securing the vote at the special shareholder meeting that will be held.


SmarTire will retain, subject to the security interests held by YA Global and
Prentice Capital, or their respective affiliates (collectively, the “Secured
Lenders”), the following rights and assets after closing:


 
·
Rights to any future payments from Bendix under the asset purchase agreement,
including the earn-out specified in the asset purchase agreement.  The earn-out
is based on a percentage of future revenue from SmarTire’s tire pressure
monitoring system business being sold and is forecast to generate the amounts
set forth on Schedule 1 attached hereto.



 
·
Rights to certain assets excluded from the sale including tax refunds, insurance
refunds, cash on hand, and the right to litigate SmarTire’s patents no.
5,231,872 and 5,335,540



This document outlines a recommended wind-down plan and budget of SmarTire after
the completion of the asset sale.
 

--------------------------------------------------------------------------------




Recommended Wind-Down Plan


Current management of SmarTire recommends the following wind-down plan for the
SmarTire after the closing:


 
·
SmarTire will complete its audit and file its 10-KSB for the year ended July 31,
2008 no later than December 31, 2008.  Completion of the audit and 10-KSB is a
requirement to file the proxy statement in the following bullet point.

 
·
By January 8, 2009, SmarTire will file a proxy statement to hold a special
meeting of shareholders to vote on the approval of the asset sale.  The
anticipated timeline of the proxy filing meeting is as follows:

 
o
January 5, 2009 – file preliminary proxy statement

 
o
February 2, 2009 – print proxy statement (this assumes SEC review of preliminary
proxy statement and time for company to respond and refile)

 
o
February 6, 2009 – mail proxy statement

 
o
March 9, 2009 – meeting date

 
o
This timeline could be delayed by multiple SEC comment letters and
responses.  The company will use best efforts to clear any comment as thoroughly
and quickly as possible, but it cannot predict the timing are number of comment
letters.

 
·
Current board members will remain on the board until the special meeting of
shareholders (subject to their agreement to do so), will resign after the
shareholder meeting and, if possible, appoint a replacement acceptable to the
Secured Lenders

 
·
Dave Warkentin will be terminated as CEO at closing but will remain as a
director until the special meeting of shareholders, and will remain available to
assist as necessary to complete the meeting

 
·
David Dodge will continue as CFO under his current contract until the special
meeting of shareholders completed

 
·
SmarTire will file its 2008 tax returns for all subsidiaries by March 31, 2009

 
·
SmarTire will attempt to collect any tax, insurance, or other refunds, as
applicable

 
·
SmarTire will communicate with its unsecured creditors, as required

 
·
Subject to the consent of the Secured Lenders with respect to any litigation
expenses, to pursue licensing and/or litigation relating to patent rights
retained by SmarTire

 
·
Based on the above plan, SmarTire is expected to be in a position to cease
operations by March 31, 2009.  This timeline is subject to change based on
delays in SEC approval of the proxy statement, and other regulatory matters that
may arise.



Budget


The operating budget for SmarTire is attached as Schedule 2, and is exclusive of
(a) revenue streams from patent litigation, (b) payment of patent litigation
expenses, and (c) payment to unsecured creditors.
 

--------------------------------------------------------------------------------


 
SmarTire Systems, Inc.
Budget for Shell Company Post-Sale - Revised
All amounts in USD
 

   
Dec-08
                                                                             
Funds req'd
   
Not req'd
                                                                             
at closing
   
at closing
   
Jan-09
   
Feb-09
   
Mar-09
   
Apr-09
   
May-09
   
Jun-09
   
Jul-09
   
Aug-09
   
Sep-09
   
Oct-09
   
Nov-09
   
Dec-09
 
Shareholder meeting
                                                                               
   
Proxy service - prior unpaid balance
    21,589       -       -       -       -       -       -       -       -      
-       -       -       -       -  
Proxy service - current s/h list and mailing
    25,000       -       -       -       -       -       -       -       -      
-       -       -       -       -  
Transfer Agent - registered s/h list
    1,000       -       -       -       -       -       -       -       -      
-       -       -       -       -  
Printing costs (est. 9,000 positions)
    20,000       -       -       -       -       -       -       -       -      
-       -       -       -       -  
Other
    5,000       -       -       2,500       -       -       -       -       -  
    -       -       -       -       -         72,589       -       -       2,500
      -       -       -       -       -       -       -       -       -       -
                                                                               
                                   
Personnel Costs
                                                                               
                               
Severance costs
    395,943       -       -       -       -       -       -       -       -    
  -       -       -       -       -  
Patent Litigation/mgmt fee
    3,500       -       3,500       3,500       -       -       -       -      
-       -       -       -       -       -  
CFO/Administrator/mgmt fee
    10,000       -       8,000       6,000       2,000       2,000       2,000  
    2,000       2,000       2,000       2,000       2,000       2,000      
2,000  
Staff accountant
    2,500       -       -       -       -       -       -       -       -      
-       -       -       -       -  
Travel/phone/expenses
    500       -       500       500       100       100       100       100    
  100       100       100       100       100       100  
D&O Insurance
    -       -       -       -       -       -       -       -       40,000      
-       -       -       -       -  
Board of director fees
    2,500       -       -       -       -       -       -       -       -      
-       -       -       -       -         414,943       -       12,000      
10,000       2,100       2,100       2,100       2,100       42,100       2,100
      2,100       2,100       2,100       2,100                                
                                                                               
   
Public Company Costs
                                                                               
                               
Auditors - complete 2008 audit and 10-K
    75,000       -       25,000       -       -       -       -       -       -
      -       -       -       -       -         75,000       -       25,000    
  -       -       -       -       -       -       -       -       -       -    
  -                                                                            
                                       
Other costs
                                                                               
                               
Tax preparation
    -       4,109       10,000       -       -       -       -       -       -  
    -       -       -       -       -  
Grace Advisory
    30,000       -       -       -       -       -       -       -       -      
-       -       -       -       -  
Postage and courier
    -       300       300       300       300       300       300       300    
  300       300       300       300       300       300  
Transfer Agent
    -       1,000       500       500       500       500       500       500  
    500       500       500       500       500       500  
Corporate Attorneys
    15,000       10,000       7,000       7,000       1,000       1,000      
1,000       1,000       1,000       1,000       1,000       1,000       1,000  
    1,000  
M&A Attorneys-US
    60,000               10,000       10,000       -       -       -       -    
  -       -       -       -       -       -  
M&A Attorneys-Canada
    20,000               -       -       -       -       -       -       -      
-       -       -       -       -  
PO Box/mail forwarding
    -       100       100       100       100       100       100       100    
  100       100       100       100       100       100  
Reserve for other issues
    75,000       -       -       -       -       -       -       -       -      
-       -       -       -       -         200,000       15,509       27,900    
  17,900       1,900       1,900       1,900       1,900       1,900       1,900
      1,900       1,900       1,900       1,900                                
                                                                               
                                                                               
                                     
Funding required - by month
    762,532       15,509       64,900       30,400       4,000       4,000      
4,000       4,000       44,000       4,000       4,000       4,000       4,000  
    4,000  

 
Total projected expenses
    953,341                                                                    
                                     
Less projected cash on hand at closing
    -                                                                          
                               
Net funding required
    953,341                                                                    
                                     

 
 
 
 

--------------------------------------------------------------------------------

